Exhibit 10.3 MASTER GLOBAL MARKETING AND DISTRIBUTION AGREEMENT Thisagreement (together with the Exhibits, Schedules and Attachments hereto, if any, this “Agreement”) is made as of the day of July 2008 by and between Cellynx Inc., a Nevada corporation (“CELLYNX”) and Dollardex, Corp. a Panama corporation, (“DOLLARDEX”).CELLYNX and DOLLARDEX are sometimes referred to herein as a “Party” or collectively as the “Parties.” WITNESSETH: WHEREAS, CELLYNX is engaged in the development, production, assembly, marketing and licensing of certain proprietary amplification devices for wireless products, principally the 5BARz™ and related accessories line of products. WHEREAS, DOLLARDEX proposes to establish a distribution network of CELLYNX’s line of products in the territory described herein as well as has the necessary ability to locate, train, and assist international dealers in the promotion, marketing and sales of the 5BARz™ and related accessories line of products, and to provide other related services to CELLYNX in connection therewith. WHEREAS, CELLYNX and DOLLARDEX have previously entered into that certain Joint Venture Agreement dated January , 2008 pursuant to which CELLYNX granted to DOLLARDEX and certain JV Companies (as defined therein) exclusive distribution rights of DOLLARDEX’s products in a designated territory (the “Prior Agreement”). WHEREAS, the Parties now wish to terminate the Prior Agreement, and replace it with this Agreement, upon the full execution of this Agreement by the Parties. NOW THEREFORE, in consideration of the foregoing, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: ARTICLE I DEFINITIONS For the purposes of this Agreement, the following terms shall, unless the context otherwise requires, have the meaning set forth below: 1.1“Change of Control" shall mean any of the following transactions involving another company (other than CELLYNX or any of its affiliates) (a) a merger or consolidation of DOLLARDEX which results in the voting securities of DOLLARDEX outstanding immediately prior thereto ceasing to represent at least 50.1% of the combined voting power of the surviving entity immediately after such merger or consolidation; (b) the sale of all or substantially all of the assets of the DOLLARDEX; or (c) any one person (other than CELLYNX, any trustee or other fiduciary holding securities under an employee benefit plan of CELLYNX, or any corporation owned directly or indirectly by the stockholders of CELLYNX, in substantially the same proportion as their ownership of stock of CELLYNX), together with any of such person's "affiliates" or "associates", as such terms are used in the Securities Exchange Act of 1934, as amended, becoming the beneficial owner of 50.1% or more of the combined voting power of the outstanding securities of DOLLARDEX or by contract or otherwise having the right to control the board of directors or equivalent governing body of DOLLARDEX or the ability to cause the direction of management of the DOLLARDEX. 1 1.2“Cost” shall mean costs of goods sold as determined by U.S. generally accepted accounting principles. 1.3“Customer” shall mean any reseller (whether wholesaler or retailer) or end user of the Products in the Territory. 1.4“Dealer(s)” shall mean distributors and agents of the Products, as appointed by DOLLARDEXand accepted by CELLYNX, in the Territory. 1.5"Intellectual Property Rights" means the collective intellectual property rights now held or hereafter created or acquired by a party, whether arising under the laws of the United States or any other state, country or jurisdiction, for (i)all classes or types of patents, utility models, utility patents and design patents (including, without limitation, originals, divisions, continuations, continuations-in-part, extensions, renewals or reissues), patent applications and disclosures for these classes or types of patent rights in all countries of the world (collectively "Patent Rights"); (ii)all copyrights in both published works and unpublished works, software, all registrations and applications therefor and all moral rights in such works (collectively "Copyrights"); (iii) all trade names, logos, common law trademarks and service marks, trademark, and service mark registrations, related goodwill and applications therefore throughout the world (collectively, “Trademarks”); (iv)all know-how, trade secrets, inventions, other confidential information, customer lists, software, technical data or specifications, testing methods, business or financial information, research and development activities, product and marketing plans, customer and supplies information, process technology, plans, drawings, and blue prints (collectively "Trade Secrets"); and (v) all rights (contractual or otherwise) to prevent disclosure or use of confidential information, and any other similar form of intellectual property or proprietary rights, statutory or otherwise, whether registrable or not and shall include applications thereto. 1.6“Net Earnings” shall mean the total net earnings, as defined under U.S. generally accepted accounting principles, before taxes, of DOLLARDEX from sales, licensing and other income relating directly or indirectly to the Products in the Territory. 1.7“Products” shall mean the 5BARz™ and all related accessories, if any, and any and all future products of CELLYNX. 1.8“Territory” or “Territories” shall mean the following nine (9) regions: Canada, South America, Europe, Middle East, China, India, Australia, Africa, and South East Asia or those countries which may be expanded from time to time by mutual agreement by the Parties to include other countries. 2 ARTICLE II TERMS AND CONDITIONS 2.1Termination of Prior Agreement.The Prior Agreement will be terminated upon the full execution of this Agreement.Neither Party shall remain liable for any monies owed by it to the other Party under the Prior Agreement, unless specifically provided for herein. 2.2Exclusive Appointment.Subject to DOLLARDEX compliance with the terms and conditions of this Agreement and subject to any limitations in this Agreement, CELLYNX appoints DOLLARDEX, and DOLLARDEX accepts such appointment, as the independent, exclusive distributor of the Products in and limited to the Territory. Except for the limited right to appoint other Dealers to market and distribute the Products as contemplated herein, and subject to the terms and conditions herein, DOLLARDEX shall have no right to sublicense the rights set forth herein.Subject to DOLLARDEX’s compliance with the terms and conditions of this Agreement, during the term of this Agreement, CELLYNX will not appoint another distributor of the Products in the Territory. 2.3Distribution.DOLLARDEX will (a) sell and distribute the Products directly to Customers in the Territory, or (b) sell and distribute the Products to Dealers throughout the Territory for resale by such Dealers.DOLLAREXshall not sell to parties who resell Products outside the Territory and shall make reasonable efforts to monitor and detect such resales outside the Territory and prevent such resales. 2.4Trademark License.Subject to DOLLARDEX’s compliance with the terms and conditions of this Agreement, CELLYNX grants to DOLLARDEX an exclusive, non-transferable license to use the trade names, trademarks, logos and designations in or associated with the Products, as specified in Exhibit A (“Mark”), during the term of this Agreement, solely in connection with DOLLARDEX’smarketing, promotion and distribution of the Products within the Territory.Any such use of a Mark by DOLLARDEX must correctly attribute ownership of such mark to CELLYNX and must be in accordance with applicable law and CELLYNX’s then-current trademark usage guidelines.DOLLARDEX will not remove or obscure any Marks on or in the Products, and will not attach any additional trademarks, logos or trade designations on or to the Products.For the avoidance of doubt, the preceding language will not prohibit DOLLARDEX from noting DOLLARDEX as the exclusive distributor of the Products.DOLLARDEX acknowledges and agrees that CELLYNX owns the Marks and that any and all goodwill and other proprietary rights that are created by or that result from DOLLARDEX’s use of a Mark hereunder inure solely to the benefit of CELLYNX.DOLLARDEX will at no time contest or aid in contesting the validity of ownership of any Mark or take any action in derogation of CELLYNX’s rights herein, including, without limitation, selling any product or applying to register any trademark, trade name or other designation that is confusingly similar to any Mark. 2.5License Restrictions.DOLLARDEX may not market the Products under any other mark, and may not modify the Marks in any manner.All rights not expressly granted hereunder are reserved to CELLYNX.The processes, know-how, and related material proprietary to CELLYNX necessary to manufacture the Products (the “Technology”) and all Intellectual Property Rights therein are and will remain the sole and exclusive property of CELLYNX. 3 ARTICLE III OBLIGATIONS OF THE PARTIES 3.1Dealers Network.DOLLARDEX will develop a network of Dealers in the Territory for the introduction, sale, maintenance, and distribution of the Products in the Territory.DOLLARDEX shall insure that any and all subsequent distribution agreements with its Dealers shall be subject to the terms and conditions of this Agreement. 3.2Pre-Approval of Dealers, Budgets and Business Plans.CELLYNX shall have the right to pre-approve any Dealer introduced by DOLLARDEX and thebudgets and business plans of such Dealers, which approvals shall not be unreasonably withheld.The Parties agree that, not excluding other reasonable criteria for non-approval, if any one or more of the following factors are present, the potential Dealer shall deemed to be unacceptable to CELLYNX unless specifically agreed to otherwise by CELLYNX: (i) The potential Dealer has committed a felony or a substantially similar crime, whether or not in the Territory; (ii) The potential Dealer has been or is currently subject to regulatory investigation; (iii) The potential Dealer has filed for bankruptcy or its equivalent in its Territory; or (iv) The potential Dealer does not have the financial ability to achieve the marketing objectives contemplated by the Parties. 3.3Promotion.DOLLARDEX will promote and advertise the Products in accordance with CELLYNX’s reasonable policies, as announced from time to time.DOLLARDEX will obtain CELLYNX’s prior approval of any promotional or advertising material relating to the Products that are not expressly authorized be CELLYNX’s policies before publishing or distributing such materials.If CELLYNX determines in its reasonable judgment that any Products or advertising or promotional materials used or planned by DOLLARDEX may be or are directly or indirectly injurious or prejudicial to the Marks or the rights thereto of CELLYNX, then upon notice from CELLYNX, DOLLARDEX shall promptly cease or cause the cessation of such activity. 3.4DOLLARDEX Personnel.DOLLARDEX will maintain sufficient technical and sales personnel having the knowledge and skills necessary to: (i)informcustomers about the features and capabilities of the Products and, to the extent necessary, competitive products; (ii)service and support the Products in accordance with DOLLARDEX’s obligations under this Agreement; and (iii)otherwise performits obligations under this Agreement. DOLLARDEX will, at its expense, comply with CELLYNX’s minimum training requirements for distributors of the Products. 3.5Support.DOLLARDEX will provide prompt and comprehensive pre-sales and post-sales support services, at its own cost, for the Products to DOLLARDEX’s Dealers and Customers in the Territory.CELLYNX will maintain sufficient technical and sales personnel to provide such support service to DOLLARDEXand its Dealers and Customers as reasonably necessary. 4 3.6Drop Shipment.CELLYNX will drop ship the Products to DOLLARDEX’s designated HUBs or such other location at the election of DOLLARDEX.All costs related to such drop shipment are to be borne by DOLLARDEX or by the HUB or such other third party as separately agreed to between DOLLARDEX and the HUB or such third party. DOLLARDEX may establish such HUBs or other drop shipment locations with the written consent of CELLYNX which shall not be unreasonably withheld.The risk of loss or damages to destruction of the Products shall be borne by DOLLARDEX.For purposes of clarification the Parties acknowledge that the drop shipment costs to be borne by DOLLARDEX as provided for in this Section 3.6, shall be in addition to, apart from, and not counted as against, any other fee or monies to be paid by
